J-S57024-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                            IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                            Appellee

                       v.

JOHN CLARKE

                            Appellant                        No. 148 EDA 2014


          Appeal from the Judgment of Sentence November 26, 2013
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0003240-2011


BEFORE: DONOHUE, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                                FILED DECEMBER 02, 2014

       Appellant, John Clarke, appeals from the November 26, 2013

aggregate judgment of sentence of 17 to 34 years’ incarceration, following

his convictions, by two juries, of rape by forcible compulsion, involuntary

deviate sexual intercourse (IDSI) with a child under the age of 13, two

counts of aggravated indecent assault, three counts of endangering the

welfare of children, and three counts of corruption of minors.1 After careful

review, we affirm.

       The procedural history of the case may be summarized as follows. On

April 28, 2011, Appellant was charged with 25 counts of various sex offenses

stemming      from    numerous      acts,      which   occurred   between   2002   and
____________________________________________
1
 18 Pa.C.S.A. §§ 3121(a)(1), 3123(a)(1), 3125(1)(a)(8), 4304(a)(1), and
6301(a)(1), respectively.
J-S57024-14


December,      2009,     involving     his     then   minor   daughter,   D.C.,   and

stepdaughters, A.M. and S.M.            After a preliminary hearing held June 1,

2011, all charges were bound over to the Court of Common Pleas of

Delaware County for trial.            Many of the charges were withdrawn or

consolidated prior to trial.       The case proceeded to a jury trial held from

January 15, 2013 to January 18, 2013. At the conclusion of the trial, the

jury convicted Appellant of the three counts of endangering the welfare of

children, and three counts of corruption of minors. 2            The jury acquitted

Appellant of one count of aggravated indecent assault of A.M. The jury was

unable to return a unanimous verdict on the remaining counts and the trial

court declared a mistrial as to those counts. Sentencing on the guilty counts

was postponed pending decision on a retrial.3

       In a second jury trial held August 12, 2013 through August 16, 2013,

the Commonwealth retried Appellant on the mistrial counts.                    At the

conclusion of the retrial, the jury found Appellant guilty, relative to A.M., of

one count of IDSI with a child under the age of 13, and two counts

aggravated assault of a child under the age of 16; relative to S.M., of one

count of indecent assault of a child under the age of 16; and relative to D.C.,

____________________________________________
2
  None of the issues raised by Appellant on appeal challenge his convictions
from this first trial.
3
  Appellant’s privately retained counsel was granted leave to withdraw on
March 4, 2013, and counsel from the Delaware County Public Defender’s
Office entered his appearance on March 13, 2013.


                                             -2-
J-S57024-14


of one count of rape by forcible compulsion, and one count of sexual assault.

On November 26, 2013, the trial court sentenced Appellant to an aggregate

sentence of 17 to 34 years’ incarceration.4       Appellant did not file a post-

sentence motion. On December 23, 2013, Appellant filed a timely notice of

appeal.5

        On appeal, Appellant raises the following issues for our review.

              1) Whether the evidence was insufficient to sustain
              the conviction for Aggravated Indecent Assault of a
              person less than sixteen years of age (regarding
              complainant A.M. at the Essex Road location) since
              the Commonwealth failed to prove, beyond a
              reasonable doubt, that the complainant was under
              the age of sixteen at the time of the alleged
              incident?

              2) Whether the trial court erred and denied
              [Appellant] a fair trial when it prevented him from
              introducing evidence that other individuals were
              previously accused of sexually assaulting at least one
              of the complainants (A.M.) since that evidence
              supported his defense that he was not the culprit, as
              well as his contention that the complainants were not
              credible?

              3) Whether the trial court abused its discretion when
              it instructed the jury that it should consider evidence
              of prior bad acts or other wrongs for which
              [Appellant] was not on trial since the phrasing of the
____________________________________________
4
 Specifically the trial court imposed a sentence of incarceration of 66 to 122
months for the rape count, a consecutive 66 to 122 months for the IDSI
count, a consecutive 36 to 72 months for each aggravated indecent assault
count, a concurrent 12 to 24 months for each endangering the welfare of
children counts, and a concurrent 9 to 18 months for each corruption of
minors count. The sexual assault count merged with the rape count.
5
    Appellant and the trial court have complied with Pa.R.A.P. 1925.


                                           -3-
J-S57024-14


              instruction implied that he was guilty of the offenses
              at issue, and because it erroneously directed the jury
              to consider the evidence for purposes not permitted
              by Pa.R.E. 404?

Appellant’s Brief at 5.

      In   his     first   issue,   Appellant   challenges     the   sufficiency    of    the

Commonwealth’s evidence relative to the aggravated indecent assault

charge pertaining to victim A.M.            Id. at 15.       “A claim impugning the

sufficiency   of     the    evidence    presents   us   with    a    question      of    law.”

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014)

(citation omitted), appeal denied, 95 A.3d 275, (Pa. 2014).                Our standard

and scope of review are well settled.

              The standard we apply in reviewing the sufficiency of
              the evidence is whether viewing all the evidence
              admitted at trial in the light most favorable to the
              verdict winner, there is sufficient evidence to enable
              the fact-finder to find every element of the crime
              beyond a reasonable doubt. In applying the above
              test, we may not weigh the evidence and substitute
              our judgment for the fact-finder. In addition, we
              note that the facts and circumstances established by
              the Commonwealth need not preclude every
              possibility of innocence. Any doubts regarding a
              defendant’s guilt may be resolved by the fact-finder
              unless the evidence is so weak and inconclusive that
              as a matter of law no probability of fact may be
              drawn from the combined circumstances.            The
              Commonwealth may sustain its burden of proving
              every element of the crime beyond a reasonable
              doubt by means of wholly circumstantial evidence.
              Moreover, in applying the above test, the entire
              record must be evaluated and all evidence actually
              received must be considered. Finally, the [finder] of
              fact while passing upon the credibility of witnesses


                                           -4-
J-S57024-14


           and the weight of the evidence produced, is free to
           believe all, part or none of the evidence.

Commonwealth v. Fabian, 60 A.3d 146, 150-151 (Pa. Super. 2013)

(citation omitted), appeal denied, 69 A.3d 600 (Pa. 2013).

           However, the inferences must flow from facts and
           circumstances proven in the record, and must be of
           such volume and quality as to overcome the
           presumption of innocence and satisfy the jury of an
           accused’s guilt beyond a reasonable doubt. The trier
           of fact cannot base a conviction on conjecture and
           speculation and a verdict which is premised on
           suspicion will fail even under the limited scrutiny of
           appellate review.

Commonwealth v. Kearney, 92 A.3d 51, 64 (Pa. Super. 2014) (citation

omitted), appeal denied, --- A.3d ---, 385 MAL 2014 (Pa. 2014).

     The specific charge at issue against Appellant was brought under

Section 3125(a)(8), which provides as follows.

           § 3125. Aggravated indecent assault

           (a) Offenses defined.--Except as provided in
           sections 3121 (relating to rape), 3122.1 (relating to
           statutory sexual assault), 3123 (relating to
           involuntary deviate sexual intercourse) and 3124.1
           (relating to sexual assault), a person who engages in
           penetration, however slight, of the genitals or anus
           of a complainant with a part of the person’s body for
           any purpose other than good faith medical, hygienic
           or law enforcement procedures commits aggravated
           indecent assault if:

                                     …

           (8) the complainant is less than 16 years of age and
           the person is four or more years older than the



                                    -5-
J-S57024-14


            complainant and the complainant and the person are
            not married to each other.

18 Pa.C.S.A. § 3125(a)(8).

      Appellant asserts the Commonwealth “failed to prove that A.M. was

less than sixteen years of age at the time of the incident that purportedly

occurred on Essex Road in Norwood.” Appellant’s Brief at 17. In support of

his position, Appellant urges us to “consider [A.M.’s] testimony at the initial

trial when determining whether her age was proven beyond a reasonable

doubt.” Id. at 18, citing Commonwealth v. Gray, 867 A.2d 560, 567 (Pa.

Super. 2005), appeal denied, 879 A.2d 781 (Pa. 2005).            We conclude

Appellant’s reliance on Gray is misplaced.

      In Gray, this Court clarified that when an Appellant challenges a trial

court’s evidentiary ruling on appeal, together with a challenge to the

sufficiency of the evidence sustaining a conviction, our review of the two

issues is distinct, and the scope of our review of a sufficiency claim is not

made from a diminished record. Gray, supra at 567. This is so because

the remedy for each challenge is distinct.

            If [an] evidentiary ruling was erroneous, then
            Appellant would be entitled to a new trial, but he
            would not be entitled a discharge [as afforded for a
            successful sufficiency challenge].    This conclusion
            flows from the well-ensconced precept that “in
            evaluating the sufficiency of the evidence, we do not
            review a diminished record. Rather, the law is clear
            that we are required to consider all evidence that
            was actually received, without consideration as to
            the admissibility of that evidence or whether the trial
            court’s    evidentiary      rulings   are    correct.”

                                     -6-
J-S57024-14


              Commonwealth v. Gray, 867 A.2d 560, 567 (Pa.
              Super. 2005) (citation and quotation marks omitted).

Commonwealth v. Weaver, 76 A.3d 562, 569 (Pa. Super. 2013)

(emphasis added), appeal granted, 86 A.3d 862 (Pa. 2014).

       Instantly, A.M.’s testimony from the first trial was not presented to the

jury at Appellant’s second trial.         Accordingly, it is not evidence “actually

received” in the second trial and cannot be considered when evaluating the

sufficiency of the Commonwealth’s evidence.6                  Appellant nevertheless

asserts that, even without considering A.M.’s testimony from the first trial,

the evidence is insufficient to establish A.M.’s age at the time of the assault.

Appellant’s Brief at 18. We disagree.

       As Appellant notes, when testifying about the aggravated indecent

assault, A.M. did not specifically mention how old she was at the time. Id.

Rather, she testified that the events occurred at Essex Road address where

she resided with Appellant while she was between the ages of 13 and 18.

Id., citing N.T. 8/13/13, at 67.               Appellant contends this testimony is

insufficient to establish beyond a reasonable doubt that the assault occurred

when A.M. was less than 16 years old.               Id.   However, Appellant ignores

A.M.’s later testimony that Appellant’s repeated instances of abuse toward

her, while residing at that residence, ceased when she turned 16.              N.T.,

8/13/13, at 73.      Thus, viewing the evidence as a whole, we conclude the
____________________________________________
6
  Appellant does not challenge his retrial on this count based on the alleged
insufficiency of the evidence produced at the first trial.


                                           -7-
J-S57024-14


jury could find beyond a reasonable doubt that Appellant’s assault of A.M. at

the identified address occurred while A.M. was under 16 years old.

Accordingly, Appellant’s first issue can afford him no relief.

      In his second issue, Appellant claims the trial court abused its

discretion by precluding evidence of previous allegations of sexual abuse of

A.M. made against two other individuals.       Appellant’s Brief at 20-21.   In

reviewing this issue, we are mindful of the following.

            The standard of review for a trial court’s evidentiary
            rulings is narrow. The admissibility of evidence is
            solely within the discretion of the trial court and will
            be reversed only if the trial court has abused its
            discretion. An abuse of discretion is not merely an
            error of judgment, but is rather the overriding or
            misapplication of the law, or the exercise of
            judgment that is manifestly unreasonable, or the
            result of bias, prejudice, ill-will or partiality, as
            shown by the evidence of record.

Commonwealth v. Mendez, 74 A.3d 256, 260 (Pa. Super. 2013) (citation

omitted), appeal denied, 87 A.3d 319 (Pa. 2014).

            Pennsylvania Rule of Evidence 401 defines relevant
            evidence as “evidence having any tendency to make
            the existence of any fact that is of consequence to
            the determination of the action more probable or less
            probable than it would be without the evidence.”
            Pa.R.E. 401. Building upon this definition, Rule 402
            provides, in full, as follows: “All relevant evidence is
            admissible, except as otherwise provided by law.
            Evidence that is not relevant is not admissible.”
            Pa.R.E. 402. Thus, while the general rule of the
            admissibility of relevant evidence is subject to
            various exceptions, the rule that irrelevant evidence
            is not admissible is categorical. Accordingly, [t]he
            threshold inquiry with admission of evidence is
            whether the evidence is relevant.

                                      -8-
J-S57024-14



Commonwealth v. Cook, 952 A.2d 594, 612 (Pa. 2008) (some internal

quotation marks and citations omitted).

           Trial judges generally enjoy broad discretion
           regarding the admission of potentially misleading or
           confusing evidence.      Trial judges also have the
           authority to exclude relevant evidence if its probative
           value is substantially outweighed by the danger of
           unfair prejudice or confusion. See [] Pa.R.E. 403
           (“Although relevant, evidence may be excluded if its
           probative value is outweighed by the danger of
           unfair prejudice, confusion of the issues or
           misleading the jury…”). Furthermore, the function of
           the trial court is to balance the alleged prejudicial
           effect of the evidence against its probative value,
           and it is not for an appellate court to usurp that
           function.

Commonwealth v. Parker, 882 A.2d 488, 492 (Pa. Super. 2005) (some

citations omitted), affirmed on other grounds, 919 A.2d 943 (Pa. 2007). In

order to be entitled to relief based on a showing of a clear abuse of

discretion in an evidentiary ruling, actual resulting prejudice must be

established. Commonwealth v. O’Black, 897 A.2d 1234, 1240 (Pa. Super.

2006) (citation omitted).

     Instantly, Appellant claims the trial court abused its discretion by

restricting his questioning of witnesses about two other adult males accused

of molesting A.M. Appellant’s Brief at 20-21. Specifically, Appellant alleges

“[A.M.] accused [Appellant] previously, recanted, and accused him again

several years later in 2011. Prior to that, she apparently accused a neighbor

(Richard) of that same sexual misconduct. A friend of her mother (Michael)


                                    -9-
J-S57024-14


also allegedly touched her inappropriately.”          Id. (citations omitted).

Appellant argues. “[s]ince he was precluded from arguing that a third party

was guilty, he was denied a fair trial.” Id. at 21.

      By way of background, we note that during the first trial Appellant

cross-examined A.M.’s mother about one of the aggravated indecent assault

charges that occurred when A.M. was in the second or third grade.        N.T.,

1/17/13, at 74-76.    A.M.’s mother testified that A.M. made allegations at

school that Appellant touched her inappropriately only to recant and accuse

a neighbor, named Richard, of the incident. Id. at 76. A.M. again accused

Appellant of the incident at the time the instant charges were filed.

Additionally, Appellant cross-examined A.M.’s mother about an instance

when she and Appellant initiated an investigation against another adult male

friend, named Michael, for possible abuse against A.M., although A.M.

herself had not made any allegation.          Id. at 89.   The Commonwealth

interposed no objection to the questioning.

      Appellant now contends that the trial court “reversed its earlier

decision and prevented him from eliciting evidence about the prior sexual

accusations pertaining to A.M.” Appellant’s Brief at 21. He further asserts,

“[a] litigant should not suffer because a judge changes his mind, with no

new facts before him. That is precisely what occurred here. By allowing the

jury to consider the evidence in the first trial, the judge lulled the defense

into a sense of security with regards to this issue.”      Id. at 23 (citation


                                     - 10 -
J-S57024-14


omitted). Appellant argues this was an abuse of discretion because “[t]his

evidence was not being offered to expose the complainant’s past sexual

history. Rather, it tended to show that another person may have committed

the offenses, and further, related to witness credibility.      Thus, it was

relevant to [Appellant’s] defense, and should have been admitted.” Id. at

22. “At the very least, evidence of these allegations could have been used

to argue that A.M. had a history of making potentially false sexual

accusations since she may have accused up to three people of the same

misconduct.” Id. The record does not support Appellant’s characterization

of the pertinent evidentiary rulings made by the trial court.

       During the second trial, when Appellant’s counsel was cross-

examining A.M.’s mother, the following exchange occurred.

                  Q.    Now      you’ve    testified  on   direct
            examination that shortly after [A.M.] made these
            disclosures to the school that she took back what she
            said?

                  A.    Yes.

                  Q.    And she said that that wasn’t true?

                  A.    Yes.

                   Q.    Now that’s not completely accurate.
            What she actually said was that it wasn’t John but if
            it – but that it was a neighbor of your mother named
            Richard right?

                  A.    Yes.

                  Q.    That’s what she said, it was Richard?


                                    - 11 -
J-S57024-14


                    A.   Yes.

                    Q.   After she took back her story and said
              that it was Richard, then everybody came back
              home, right?

                    A.   Her and [S.M.] did.

                    Q.    Now [A.M] had previously made similar
              allegations about Richard before she lived at [that
              address]…

              [ASSISTANT DISTRICT ATTORNEY]:

                         Objection.

              [DEFENSE COUNSEL]:

                         … too right?

              [ASSISTANT DISTRICT ATTORNEY]:

                         Objection, Your Honor.

              THE COURT:

                         Overruled. Ask the question again.

              [DEFENSE COUNSEL]:

                    Q.   When [A.M.] was living at [a prior
              address] … she said that this individual named
              Richard had touched her, right?

                    A.   I don’t remember.

N.T., 8/14/13, at 212-214.

         Later, during the same cross-examination of A.M.’s mother, defense

counsel inquired about another allegation of abuse perpetrated by a third

party.


                                        - 12 -
J-S57024-14


                Q.   You said you’re living with your boyfriend
          Mike [].

               A.    Yes.

                Q     Right? Now in addition to [A.M.] saying
          that your mom’s neighbor Richard touched her there
          was an investigation into Michael [] for having
          inappropriate sexual contact with [A.M.], right?

                                  ***

          [ASSISTANT DISTRICT ATTORNEY]:

                     Objection Your Honor.

          THE WITNESS:

                     Yes.

                                  ***

          [DEFENSE COUNSEL]:

               Q.    Was that a yes?

                                  ***

          THE COURT:

                     Sustained.

          [ASSISTANT DISTRICT ATTORNEY]:

                     Motion to strike.

          [DEFENSE COUNSEL]:

                     Your Honor could we see you at side bar?

          THE COURT:

                     All right.


                                  - 13 -
J-S57024-14


                                  ***

          [Sidebar conference]

               [DEFENSE COUNSEL]:

                     Judge this was absolutely admitted at
                     the last trial. I mean …

               THE COURT:

                     What that what?

               [DEFENSE COUNSEL]:

                     She made allegations about somebody
                     else at the time she was living at 545
                     Essex.

               [ASSISTANT DISTRICT ATTORNEY]:

                     Who is “she”?

               [DEFENSE COUNSEL]:

                     [A.M.]

               [ASSISTANT DISTRICT ATTORNEY]:

                     [A.M.] didn’t.

               [DEFENSE COUNSEL]:

                     Well …

               [ASSISTANT DISTRICT ATTORNEY]:

                     That wasn’t [A.M.’s] testimony, it was
                     [A.M.’s mother].

               [DEFENSE COUNSEL]:

                     [A.M.’s mother] did right.


                                 - 14 -
J-S57024-14


                     [ASSISTANT DISTRICT ATTORNEY]:

                            Yeah.

                     [DEFENSE COUNSEL]:

                            Right, so there was an investigation into
                            …

                     [ASSISTANT DISTRICT ATTORNEY]:

                            You’re indicating that [A.M.] did it.   It
                            wasn’t [A.M.] that did it.

                     [DEFENSE COUNSEL]:

                            It was about [A.M.], yes.        [A.M.’s
                            mother] caught Mike [] and [A.M.] in the
                            kitchen.

                     THE COURT:

                            Well, I’m not going to – I’m going to tell
                            them to ignore it. I don’t think …

                     [DEFENSE COUNSEL]:

                            It was allowed the first time.

                     THE COURT:

                            So what? It may have been a mistake
                            the first time. Was there an objection?

                     [DEFENSE COUNSEL]:

                            Yeah, it was overruled.[7]

                     THE COURT:

____________________________________________
7
  As noted above, the Commonwealth did not object to this line of
questioning during the original trial. See N.T., 1/17/13, at 89.


                                          - 15 -
J-S57024-14


                     Well, I’m not going to allow it.

               [DEFENSE COUNSEL]:

                     Judge it’s kind of infringing on my ability
                     to present a defense. I’ve got a right to
                     present a defense here that it’s not him.
                     I mean that’s the defense, it’s not him.
                     That if it happened …

               THE COURT:

                     These allegations were long after
                     something that she alleges something
                     happened.

               [DEFENSE COUNSEL]:

                     What allegations?

               THE COURT:

                     Whatever she said that was done with
                     the …

               [DEFENSE COUNSEL]:

                           With this Mike [] this is while
                     they’re living at 545 Essex before
                     anything is ever reported, before the
                     police are ever involved. This is way
                     back.

               THE COURT:

                     Well, I’m not going to allow it. I don’t
                     think it’s relevant. It’s prejudicial. So
                     there it is.

               [DEFENSE COUNSEL]:

                     Thank you Your Honor.

          [Sidebar conference concluded]

                                 - 16 -
J-S57024-14



                                    ***

            THE COURT:

                  Ladies and gentlemen the only person who’s
                  on trial here is [Appellant]. Allegations about
                  any other persons being involved in any kind of
                  misconduct should be disregarded by you,
                  okay?

N.T., 8/14/13, at 242-246.

      In light of the foregoing, we conclude Appellant misconstrues the trial

court’s ruling and the import of the proffered evidence.   We first note the

trial court did not reverse any earlier decision, because, not faced with any

objections, it was not called upon to make a ruling at the first trial.

Secondly, we note, Appellant mistakenly lumps together the trial court’s

rulings on the Commonwealth’s objections during the second trial. The trial

court, in fact, overruled the Commonwealth’s objection to Appellant’s

questions concerning A.M.’s recantation and subsequent allegation against

the neighbor Richard, related to the first aggravated indecent assault

charge.   N.T., 8/14/13, at 214.   Thus, Appellant was not precluded from

presenting its defense that “another person may have committed the

offense[],” or from challenging [A.M.’s] credibility based on her recantation

and contradictory allegations.

      Accordingly, we need only review the trial court’s sustaining of the

Commonwealth’s objection to defense counsel’s cross-examination of A.M.’s

mother about allegations she made against her friend Michael of abusing

                                   - 17 -
J-S57024-14


A.M.    We agree with the trial court that “[t]he fact that [A.M.’s] mother

accused another individual of having inappropriate sexual conduct with the

victim on another occasion is obviously irrelevant.”          Trial Court Opinion,

5/2/14,    at   9.8     Unlike    the    circumstances   surrounding   the   alleged

involvement of the neighbor Richard, which involved a specific assault

attributed to Appellant and conflicting accounts given by A.M., the

circumstances surrounding the allegations against the family friend Michael

was distinct from any allegation made toward Appellant and was not made

by A.M. Thus, whether or not A.M. was sexually assaulted by Michael can

provide no exculpation of Appellant relative to the charges against him. The

evidence has no relevance or probative value to the material issues in this

case and could easily confuse and distract the jury. See Commonwealth

v. Holder, 815 A.2d 1115, 1119 (Pa. Super. 2003) (holding that allegation

of earlier sexual abuse of a victim by a third party was collateral and not

relevant to separate allegations against defendant), appeal denied, 827 A.2d

430 (Pa. 2003).

____________________________________________
8
  The trial court also relied on the Rape Shield Law in support of its decision.
Trial Court opinion, 5/2/14, at 9, citing 18 Pa.C.S.A. § 3104 (providing,
subject to some exceptions, that evidence of a victim’s past sexual conduct
is inadmissible in prosecutions). However, that reliance was inapt, as our
Supreme Court has “held that the statutory word ‘conduct’ does not include
prior sexual assaults and that evidence of prior sexual assaults is admissible
as long as such evidence is relevant and material under the traditional rules
of evidence.” Commonwealth v. Fink, 791 A.2d 1235, 1240-1241 (Pa.
Super. 2002), citing Commonwealth v. Johnson, 638 A.2d 940, 942 (Pa.
1994).


                                          - 18 -
J-S57024-14


      Additionally, Appellant’s reliance on Commonwealth v. Ward, 605

A.2d 796 (Pa. 1992) is unavailing. In Ward, our Supreme Court held the

trial court erred in refusing admission of Ward’s evidence tending to show

that others had a motive to perpetrate the arson and related offenses for

which he was charged. The Court noted the following.

            [I]t is [] well-established that proof of facts showing
            the commission of a crime by someone else is
            admissible. [A]lthough motive is not an essential
            element of the crime, it is always relevant and
            admissible. If the proffered testimony had been
            admitted, the jury would have been faced with
            evidence of other parties having a motive to commit
            the crimes and with evidence negating appellant’s
            motive to destroy his own possessions. Either of
            these two points might have raised a reasonable
            doubt as to appellant’s guilt. The evidence the court
            rejected, therefore, was clearly relevant….

Id. at 797 (internal quotation marks and citations omitted).

      In this case, the allegation made against Michael was not related to

any incident for which Appellant is accused.     Thus, this distinct collateral

allegation against Michael does not implicate any issue of commission or

motive by another, or Appellant’s lack of motive relative to specific offenses

charged. See, Holder, supra. Accordingly, we conclude Appellant’s second

issue lacks merit, and we discern no abuse of discretion by the trial court in

sustaining the Commonwealth’s objection to Counsel’s questions about the

allegation made by A.M.’s mother against Michael as irrelevant. See, Cook

supra; Mendez, supra; Parker, supra.




                                    - 19 -
J-S57024-14


       In his final issue, Appellant alleges the trial court erred in the form of

its instruction to the jury about the relevance of certain evidence of

Appellant’s other bad acts.         Appellant’s Brief at 24.        For this inquiry, we

adhere to the following standard of review.

                    [W]hen evaluating the propriety of jury
              instructions, this Court will look to the instructions as
              a whole, and not simply isolated portions, to
              determine if the instructions were improper. We
              further note that, it is an unquestionable maxim of
              law in this Commonwealth that a trial court has
              broad discretion in phrasing its instructions, and may
              choose its own wording so long as the law is clearly,
              adequately, and accurately presented to the jury for
              its consideration. Only where there is an abuse of
              discretion or an inaccurate statement of the law is
              there reversible error.

Antidormi, supra at 754 (citations omitted).

       Initially, for context, we summarize the trial court’s recitation of the

procedural circumstances leading to its delivery of the instruction in

question.9    See, Trial Court Opinion, 5/2/14, at 5-6.             Appellant presented

the   trial   court   with   a   motion        in   limine,   seeking   to   preclude   the

Commonwealth from introducing evidence of Appellant’s actions and conduct

toward the victims in this case for which he was not specifically charged in

____________________________________________
9
   We note that these circumstances, which include Appellant’s motion in
limine and Appellant’s proposed points for charge, are not included in the
trial court docket or in the certified record supplied to this Court. “Our law is
unequivocal that the responsibility rests upon the appellant to ensure that
the record certified on appeal is complete in the sense that it contains all of
the materials necessary for the reviewing court to perform its duty.”
Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (en banc).


                                          - 20 -
J-S57024-14


the second trial.      This included “[f]acts that led to these convictions[, of

endangering the welfare of children and corruption of minors in the first

trial,] where on diverse dates between 2001 and 2009 [Appellant] made

comments about the alleged victims’ breasts and buttocks and engaged in

conduct including pulling on the victims’ bra straps and touching their

buttocks.” N.T., 8/12/13, at 4. The Commonwealth sought admission of the

evidence at the second trial to show, inter alia, “the motive and intent of

Appellant.”    Id. at 5.    The trial court permitted the testimony at trial and

Appellant does not now challenge the trial court’s evidentiary ruling in this

regard.10     Following the conclusion of testimony, Appellant apparently

presented points for charge to the trial court.               Included in his points,

Appellant requested the trial court to give instruction 3.08 from the

Pennsylvania      Standard      Criminal       Jury   Instructions,   Second   Edition,

“EVIDENCE OF OTHER OFFENSES AS SUBSTANTIVE PROOF OF GUILT.” Trial

Court Opinion, 5/2/14, at 5-6.        The trial court noted further as follows.

              Although defense counsel provided this Court with a
              copy of this charge, he did not tailor it to this case.
              The second paragraph indicates that “[t]his evidence
              is before you for a limited purpose, that is, for the
              purpose of tending to [show [give specifics]]
              [contradict [give specifics]] [rebut [give specifics]]
              [give specifics].” [Pa. SSJI (Crim) 3.08.] Defendant
              did not provide any “specifics” or suggest to this

____________________________________________
10
   Appellant did include the issue in his Rule 1925(b) concise statement of
errors complained of on appeal, but he does not pursue the issue in his
appellate brief.


                                           - 21 -
J-S57024-14


            Court what it ought to tell the jury the evidence
            “tend[ed] to show.”

Id. at 6. Thus, the trial court itself filled the gaps in Appellant’s requested

charge in the following manner.

            You have heard evidence tending to prove that the
            Defendant was guilty of improper conduct in the
            household. He is not on trial for that now. I am
            speaking about the testimony to the effect that the
            Defendant would make remarks, the Defendant
            might pull on the bra strap of one of the people, or
            pull on towels, or any of the things of that nature
            that you may have heard in the course of this case.
            This evidence is before you for a limited purpose.
            That is for the purpose of tending to show that the
            Defendant committed the other crimes charged, the
            other sexual misbehavior. This evidence must not
            be considered by you in any way other than for that
            purpose that I just stated. You must not regard
            this evidence as showing that the Defendant is
            a person of bad character or criminal
            tendencies which you might be inclined to infer
            guilt. On the other hand I did find that the evidence
            was relevant and what you have to consider is my
            finding that it was relevant, the ultimate criteria for
            relevance in a criminal case or any case at law is
            that the evidence makes it more likely that the
            Defendant committed the crime than less likely. And
            you can consider it in that fashion.

N.T., 8/16/13, at 120-122 (emphasis added).

      After the trial court’s instructions to the jury, the following discussion

took place at sidebar.

            [DEFENSE COUNSEL]:

                  Are you expecting me to have something to
                  say? Judge the only issue that I have is that
                  3.0[8] which was evidence of other offenses as
                  substantive proof of guilt.     I think you

                                    - 22 -
J-S57024-14


                  mentioned the fact that during his comments
                  and watching his demeanor that they are
                  permitted to use to infer that if he did that,
                  then he also did this.

              THE COURT:

                  Right, if I find it relevant, it makes it more
                  likely rather than less, but it is not by itself
                  evidence of guilt. I’ll say that. Do you want
                  me to say that, I think I made it pretty clear.

              [DEFENSE COUNSEL]:

                  That was the motion in limine that I made
                  before the 404 issue. In other words you can’t
                  offer that as substantive proof that it is
                  character evidence.

              THE COURT:

                  Well if I find it relevant then it is something
                  that can be used as a basis for making an
                  inference.

              [DEFENSE COUNSEL]:

                  I see what you are saying and I know what the
                  ruling is. I disagree.

              THE COURT:

                  Well I am not going to go back over that.
                  What else?

              [DEFENSE COUNSEL]:

                  That’s all I had Judge.

Id. at 127.

      From the foregoing, the trial court concludes Appellant “waived his

objection by failing to propose a specific charge and by, after the close of the

                                     - 23 -
J-S57024-14


charge, expressing a mere disagreement without any correction.”          Trial

Court Opinion, 5/2/14, at 7. We agree.

             A specific and timely objection must be made to
             preserve a challenge to a particular jury instruction.
             Failure to do so results in waiver. Generally, a
             defendant waives subsequent challenges to the
             propriety of the jury charge on appeal if he responds
             in the negative when the court asks whether
             additions or corrections to a jury charge are
             necessary.

Commonwealth v. Charleston, 16 A.3d 505, 527-528 (Pa. Super. 2011),

appeal denied, 30 A.3d 486 (Pa. 2011), quoting Commonwealth v. Moury,

992 A.2d 162, 178 (Pa. Super. 2010); see also Commonwealth v.

Pressley, 887 A.2d 220, 224 (Pa. 2009) (holding “a specific objection to the

charge or an exception to the trial court’s ruling on a proposed point [is

required] to preserve an issue involving a jury instruction”); Pa.R.Crim.P.

647(B) (providing “[n]o portions of the charge nor omissions from the

charge may be assigned as error, unless specific objections are made

thereto before the jury retires to deliberate”).

      Instantly, defense counsel’s comments on the charge reflected

Appellant’s ongoing objection to the admission of the subject evidence.

Counsel noted that he understood the trial court’s admissibility ruling and

reiterated his disagreement. Counsel did not articulate a specific exception

to the trial court’s wording of the charge or express the view that the charge

inadequately reflected the trial court’s ruling.    Appellant now claims the

following.

                                     - 24 -
J-S57024-14


            Evidence of prior bad acts is admissible to prove,
            inter alia, motive, intent, opportunity, and absence
            of mistake.     See Pa.R.E. 404(b).      Rather than
            instructing the jury to consider the evidence for
            those purposes outlined in Rule 404, the judge
            directed them to consider the evidence to determine
            whether he was guilty of the offenses at issue. This
            was improper, and it was never cured.

Appellant’s Brief at 28 (some citations omitted). “The entirety of the charge

did nothing more but imply that [Appellant] was a person acting in

conformity with bad character, and that he was guilty.” Id.

      We conclude Appellant’s objection to the subject charge did not

implicate the issues he now raises on appeal, which are accordingly waived.

See Charleston supra.       Furthermore, Appellant’s assertion that the trial

court’s charge invited the jury to consider Appellant’s bad character is belied

by the trial court’s specific instruction to the contrary. “You must not regard

this evidence as showing that the Defendant is a person of bad character or

criminal tendencies which you might be inclined to infer guilt.”            N.T.,

8/16/13, at 121. In light of the foregoing, we conclude Appellant’s last issue

on appeal is waived for failure to take a specific exception to the requested

charge as given and alternatively that his contentions are without merit.

      Based on the foregoing, we conclude that all of Appellant’s issues are

either waived or devoid of merit.    Accordingly, we affirm the trial court’s

November 26, 2013 judgment of sentence.

      Judgment of sentence affirmed.

      Judge Stabile joins the memorandum.

                                    - 25 -
J-S57024-14


     Judge Donohue concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2014




                                 - 26 -